Citation Nr: 1758678	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-36 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a spine disorder, to include cervical and lumbar spinal stenosis and lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction resides with the Chicago RO.

On his December 2013 substantive appeal, the Veteran limited his appeal to the issue of entitlement to service connection for a back disorder.  Also, he indicated that he wanted a video conference hearing before the Board.  In a June 2016 statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his currently diagnosed back disorder first manifested in service and has continued to progressively worse since service separation. 

VA must provide a VA medical examination or medical opinion when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In the present case, there is evidence of a current disability.  The Veteran has been diagnosed with spinal stenosis of the cervical spine and a herniated lumbar disc.  See e.g., February 2010 MRI reports from University of Wisconsin Hospital; Private treatment records dated in August 2014.  VA treatment records also show continued complaints of back pain with a diagnosis of degenerative disc disease of the lumbar spine and spinal stenosis.  

As noted, the Veteran contends that his back problems first manifested in service.  In his October 2009 statement, the Veteran indicated that, due to very heavy lifting in service, he injured his back "continually" and has had increased back problems since service.  The Veteran's military occupational specialty is listed as a battery man in field artillery, which the Board finds would support the Veteran's contentions that he conducted heavy lifting in service as part of his duties.  

The evidence also includes statements from the Veteran's friends and family which describe the Veteran's back pain and difficulty working since his return from service in 1976.

The Veteran has not been afforded a VA compensation examination in connection with his spine claim.  As such, on remand, a VA examination should be obtained in order to assist in determining whether currently diagnosed back disorder first manifested in service or is otherwise related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and should associate them with the record.

2.  Then, schedule the Veteran for an appropriate VA examination to assist in determining the etiology of the Veteran's spine disorder.  After reviewing all pertinent documents in the record and obtaining a complete medical history from the Veteran, the examiner should address the following:

(a)  List all current diagnosed pertaining to the Veteran's spine (cervical, thoracic, and lumbar). 
(b)  For each diagnosis, offer an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that currently diagnosed spine disorder(s) was incurred in or is otherwise related to service.  

**In doing so, address the Veteran's lay contentions that his spine disorder is related to heavy lifting in an artillery unit during active service, and that he has experienced pain in his back ever since service, as well as the other lay evidence of record.

(c)  A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reasons why.

3.  The AOJ should readjudicate on the merits the issue of service connection for a spine disorder.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




